Citation Nr: 1800548	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  14-06 864A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for severe fatigue. 

2.  Entitlement to service connection for a heart condition.  

3.  Entitlement to service connection for tremors.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection breathing problems.

7.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for an eye disability.

8.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the lower extremities. 
REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the appealed issues of entitlement to service connection for bilateral hearing loss, tinnitus, breathing problems, whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for an eye disability and whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the lower extremities, have not been certified to the Board by the agency of original jurisdiction via VA Form 8.  The Board observes that the VA Form 8 is for administrative purposes and does not confer or deprive the Board of jurisdiction.  See 38 C.F.R. § 19.35 (2017).  In light of 38 C.F.R. §19.35 the Board has taken jurisdiction of all issues noted on the title page and will proceed with the below decision. 





FINDING OF FACT

In a June 2015 written statement, prior to the promulgation of a decision in the appeal, the Veteran expressed his intent to withdraw any pending appeals, to include the appeals of entitlement to service connection for severe fatigue, a heart condition, tremors, bilateral hearing loss, tinnitus, breathing problems, whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for an eye disability and whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeals of entitlement to service connection for severe fatigue, a heart condition, tremors, bilateral hearing loss, tinnitus, breathing problems, whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for an eye disability and whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204 (a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204 (b).  

In a June 25, 2015 written statement, the Veteran expressed his desire to withdraw his appeal for "all issues on the SOC dated 02/04/2014."  The Board notes that the RO issued two SOCs, both containing dates of February 4, 2014.  The first SOC contained the issues of entitlement to service connection for tremors, severe fatigue, and a heart condition.  The second SOC contained the issues of service connection for bilateral hearing loss, tinnitus, breathing problems, whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for an eye disability and whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the lower extremities.  The Board has no reason to believe, and the Veteran has not indicated, that he only sought to withdraw a limited number of issues (i.e. the issues contained in one SOC versus the second SOC with the identical date).  As a matter of fact, the Veteran specifically noted that he wished to withdraw "all issues on the SOC dated 02/04/14."  Given that both SOCs contain the same date, and all issues were specifically noted in the Veteran's VA Form 9, thereby putting them in appellate status, the Board does not have jurisdiction to review the Veteran's appeals and must comply with the Veteran's desire to dismiss all the issues listed on the February 4, 2014 SOC.  The issues are dismissed.


ORDER

Entitlement to service connection for severe fatigue is dismissed. 

Entitlement to service connection for a heart condition is dismissed. 

Entitlement to service connection for tremors is dismissed. 

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for tinnitus is dismissed.

Entitlement to service connection breathing problems is dismissed.

Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for an eye disability is dismissed.

Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for peripheral neuropathy of the lower extremities is dismissed. 




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


